Title: From James Madison to Richard Bache, [post–8] January 1818
From: Madison, James
To: Bache, Richard


Dear Sir
Mont Pellier [post–8] Jany. 1818.
I have recd. your favor of the 7th inclosing the prospectus of a Gazette which is to be devoted to the cause of public liberty & free from the personal abuse which infects so many presses. I sincerely wish the example may have as much effect in exciting a laudable emulation, as examples of an opposite character have in provoking slanderous competitions. It is not within the rule I have laid down for myself to become a subscriber to the proposed paper; but I shall willingly receive, for a time at least, a copy of the country paper, for which I will make the proper remittance as soon as the publication commences.
In assorting some old pamphlets I met with a Magazine containing a republication from an English Newspaper of a letter to its Editor, in a style & with an object which seem strongly to denote the pen of Dr. Franklin. The name on the outside page, is not unlike his handwriting; but that circumstance would be no evidence of the fact. I have not at hand the means of deciding whether the Doctor was in England at the date of the letter; nor whether, if the letter was his, it may not be among his printed writings. I inclose the magazine that you may ascertain these points. If the letter be from the conjectured pen, & has never been printed, it certainly deserves to be so.
Be so good as to return the magazine in due time, it being one of a series which it leaves behind. Accept my sincere respects & friendly wishes.
(Signed)—J. M.
